Claimant suffered the loss of a thumb in his employment on April 19, 1926, compensation was received, and the last payment thereof was made September 27, 1927, and the case closed. On January 3, 1931, claimant applied to reopen his case on the ground that he had become totally disabled from his injury. After hearing the application was disallowed on the ground that the time for reclassification had expired. In June, 1933, the case was reopened by the Board “ on its own motion,” an award was made, and the employer and carrier were directed to pay it. The case was opened by the Board more than seven years after the injury, and more than three years after the last payment of compensation previously allowed; and no undisposed of application to reopen, nor any appeal, was pending April 24, 1933. Decision reversed and case remitted to the Industrial Board to make a decision directing payment of the award out of the special fund under section 25-a of the Workmen’s Compensation Law, with costs to appellants against the State Industrial Board, on the opinion of McNamee, J., in claim of Ryan v. American Bridge Co., decided herewith [ante, p. 496]. Rhodes, McNamee and Heffernan, JJ., concur; Hill, P. J., and Bliss, J., dissent.